Title: From George Washington to William Rawle, 13 March 1793
From: Washington, George
To: Rawle, William



[Philadelphia, 13 March 1793]

Whereas it appears to me, from the representation of several respectable persons, and from sundry affidavits, that William Kerr and Alexander Beer, who were lately indicted in the circuit-court of the United States, holden in the town of York, in the state of Pennsylvania, for a riot, were innocent of the offence, with which they stand charged; and they may be exposed to great trouble and expence in defending themselves, unless the indictment be discontinued: I have therefore thought fit, to instruct,

and I do hereby instruct you, forthwith to enter a nolle prosequi on the indictment aforesaid: and for so doing let this be filed, as your warrant. Given under my hand this 13t[h] day of March in the year of our lord 1793.

G. W——n

